                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                      Case No. 19-cr-00045-PJH-1
                                  8                   Plaintiff,

                                  9             v.                                    ORDER DEFERRING
                                                                                      CONSIDERATION OF MOTION FOR
                                  10     LINDA NGUYEN,                                COMPASSIONATE RELEASE AND
                                                                                      DENYING REQUEST TO EXTEND
                                  11                  Defendant.                      REPORT DATE
                                  12                                                  Re: Dkt. No. 107
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is defendant Linda Nguyen’s represented motion for

                                  15   compassionate release or to extend her report date.

                                  16         On July 17, 2019, defendant pled guilty to one count of conspiracy to commit mail

                                  17   fraud. See Dkt. 22. On July 1, 2020, the court sentenced her to 24 months

                                  18   imprisonment, well below the Guideline range of 51 to 63 months and the government’s

                                  19   requested 51-month sentence. See Dkt. 68, 75. On July 10, 2020, defendant filed a

                                  20   notice of appeal regarding her sentence. Dkt. 77. Defendant’s appeal is still pending.

                                  21         Pursuant to defendant’s requested for an extended surrender date because of the

                                  22   pandemic, defendant was originally scheduled to surrender to the Bureau of Prisons on

                                  23   January 4, 2021. Dkt. 75 at 2. On November 24, 2020, defendant filed her first request

                                  24   to defer her January reporting date to April 5, 2021. The request was granted. Dkt. 93.

                                  25   On March 16, 2021, defendant filed a second request to further defer her reporting date,

                                  26   to June 7, 2021, which was also granted. Dkt. 101.

                                  27         Defendant now seeks compassionate release, and in the alternative, seeks an

                                  28   additional two-month extension of her reporting date.
                                  1           First, as to the compassionate release motion itself, the court notes that defendant

                                  2    has already appealed her sentence, and that appeal is still currently pending before the

                                  3    Ninth Circuit.

                                  4           Federal Rule of Criminal Procedure 37(a) expressly covers situations such as

                                  5    these, where a party moves for “relief that the court lacks authority to grant because of an

                                  6    appeal that has been docketed and is pending.” In such situations, the court may either

                                  7    defer considering the motion, deny the motion, or state that it would grant the motion if

                                  8    the case were to be remanded or that the motion raises a substantial issue.

                                  9           In this case, the court defers consideration of defendant’s motion. Not only is

                                  10   defendant’s appeal still pending but given that defendant has not yet been taken into

                                  11   custody, it is unclear whether a motion for compassionate release is ripe. The court is

                                  12   unaware of any Ninth Circuit authority answering this question. More significantly, the
Northern District of California
 United States District Court




                                  13   consideration of a motion for compassionate release is a highly fact-specific inquiry

                                  14   requiring the court to consider, among other things, the defendant’s personal

                                  15   circumstances and the conditions of the facility at the time the motion is made. According

                                  16   to the briefs, both of these considerations have continued to change. It would be

                                  17   premature for the court to issue an indicative ruling on the merits now, rather than

                                  18   considering the facts at a later time when the court can fully rule on the issues presented

                                  19   by the motion.

                                  20          Accordingly, the court DEFERS consideration of defendant’s motion for

                                  21   compassionate release (Dkt. 107). Further, given that the court has already twice

                                  22   extended defendant’s reporting date, and it is approaching one year since she was

                                  23   sentenced, the request for a third extension is DENIED. Defendant must report to

                                  24   custody by the current deadline of June 7, 2021. The motion will be ADMINISRATIVELY

                                  25   TERMINATED pending conclusion of the appeal, following which it may simply be re-

                                  26   noticed or revised and re-filed.

                                  27          Defendant’s administrative motion to seal exhibits A-E of the Wolf declaration (Dkt.

                                  28   108) is GRANTED. Defendant’s motion to remove and strike the incorrectly-filed exhibit J
                                                                                    2
                                  1    (Dkt. 109) is also GRANTED.

                                  2          IT IS SO ORDERED.

                                  3    Dated: May 21, 2021

                                  4                                      /s/ Phyllis J. Hamilton
                                                                     PHYLLIS J. HAMILTON
                                  5                                  United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                     3
